Mr. 0. W. McStay                   Opinion No. H-818
Executive Secretary
State Board of Barber Examiners    Re: Expiration dates for
512 Sam Houeton State Office Bldg. barbering specialty
Austin, Texas 78701                licenses, and related
                                   matters.
Dear Mr. McStay:

     you have asked about several new or altered provisions
of the Texas Barber Law, article 8407a, V.T.C.S.  Your
letter reads:

          We . . . aek that you give us your
          opinion on the following questions:

             1. Article 8407a, Section 3, Sub-
             section (f). We renewed theee shop
             permits in 1975, for $7.00. Can we
             renew these permits in July, 1976,
             for one year for $12.501

             2. Sections 15, 16, 17, 16, and
             18.1, which pertains to Specialty
            Licenses.   The Statute fails to
            ,specify the length of time and
            expiration dates for these licenses.
            How can these dates be determined?
    Article 9407a, section 3(f), reads:

          To continue   operating a barber shop, a
          person must   renew the permit issued to
          his shop by   paying a renewal fee of $25.
          All permits   expire on July 1 of odd numbered
          years.




                            p. 3454
The Honorable 0. W. McStay - page 2 (H-818)



     Prior to 1975, shop permits were renewed annually for
a fee of seven dollars. The 64th Legislature, in 1975,
amended the section 3(f) provision to read as it is quoted
above. In doing so, the Legislature clearly intended that
barber shop permits regularly be issued on a biennial basis,
renewable in odd numbered years. Although section 20b of
the statute permits the board, by rule, to adopt a system
under which the registration certificates of individual
barbers expire on various dates during the year, no similar
flexibility is permitted with respect to barber shop permits.
They expire on July 1 of odd numbered years.

     The Texas Barber Law provides for the proration of the
fees charged for the renewal of various certificates under
certain circumstances, but it does not specifically provide
for the proration of fees for barber shop permits.  See
V.T.C.S. art. 8407a 99 9(b), 20, ZOa, 20b, 23. In the
absence of a provision allowing proration for shops, the
Board of Barber Examiners must charge the full $25 renewal
fee, and not merely $12.50, for the renewal of a barber shop
permit. We think this is required even though the permits
must be renewed again on July 1, 1977. Attorney General
Opinions M-1107 (1972), M-580 (1970). See also Attorney
General Opinions M-1239 (1972), M-1168 (1972).  Therefore,
we answer your first question in the negative.

     The "specialty licenses" to which your second question
refers are the manicurist license, the wig specialist
license, the wig instructor license, the wig salon license,
and the wig school license. It is clear that the Legisla-
ture did not intend to apply the regular "Class A barber"
and "[full service] barber shop" fees to persons holding
such limited licenses. It made special license fees applic-
able to them, and it specified no expiration dates for the
licenses to be granted or any renewal fees for them.




                        p. 3455
The Honorable 0. W. McStay - page 3 (H-918)



     Fee statutes are strictly construed. Attorney General
Opinions B-443 (19741, V-957 (1949). We conclude in answer
to your second question that such licenses, once issued,
have no fixed expiration date. Their duration is subject to
termination or modification by the Legislature, but not by
the Board of Barber Examiners if the holders thereof other-
wise comply with the Act. See Bloom v. Texas State Board of
Examiners -
          of Psychologists,T2S.W.2h4mex.Sup.m),

     The Legislature may have intended to permit proration
of fees and to provide for an expiration date and fee for
specialty licenses. However, there is no language in the
Act which would permit this conclusion.  In the absence of
statutory language, we are not at liberty to construct such
provisions.

                        SUMMARY

            Under the Texas Barber Law, article 8407a,
            V.T.C.S., the renewal fee for barber shop
            permits cannot be prorated. The specialty
            licenses issued pursuant to that article
            have no fixed expiration date, but the
            durations of such licenses are subject to
            termination or modification by the Legisla-
            ture.

                                  Very truly yours,




                                  Attorney General of Texas

APPROVED,




Opinion Committee

jwb

                              p. 3456